, UNITED STATES DISTRICT COUR i
                             FOR THE DISTRICT OF COLUMBIA
                                                                                           FILED
                                                                                           JAN 122009
Richard Allen Hohensee,                              )                               Clerk, U.S. District and
                                                                                       Bankruptcy Courts - - -
                                                     )
                      Plaintiff,                     )
                                                     )
              v.                                     )         Civil Action No.    09 0057
                                                     )
Mark Sullivan, Director U.S. Secret Service, et aI., )
                                                     )
                      Defendants.                    )


                                   MEMORANDUM OPINION

        Plaintiff, proceeding pro se, has submitted a complaint and an application to proceed in

forma pauperis. The application will be granted, but the complaint will be dismissed for lack of

jurisdiction.

        The complaint seeks to compel the United States, through the Director of the Secret

Service and the U. S. Attorney General, to arrest and prosecute the sitting U. S. President, George

Walker Bush, and Vice-President, Richard Bruce Cheney, for war crimes and other criminal

violations. This court has limited jurisdiction. While it is empowered to hear civil actions

arising under the Constitution, laws, or treaties of the United States, 28 U.S.C. § 1331, plaintiff

has not identified any provision of the Constitution, laws, or treaties of the United States that

provides him a private right of action to bring suit against the United States for the relief he

seeks. This court may entertain a suit against the United States only where the United States has

expressly waived its sovereign immunity from suit. Accordingly, this court has no subject matter

jurisdiction over this case and the complaint will be dismissed for lack of subject matter

jurisdiction.

        A final order accompanies this memorandum opinion.




Date: il-   /tC; /. 'f